DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed 11/19/2021, in light of the latest amendment, with respect to the rejection(s) of claim(s) 1-6, 9-13, and 16-18 under Eckberg, as applied in the 102 and 103 rejections, have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1-20 is made in view of Elsener (US 1270933) reference regarding the features of the punch, die, and sealer elements.  After further reconsideration, claims 7-8, 14-15, and 19-20 are now rejected based upon secondary reference of Barereau reference (see FR document from IDS).
After further consideration of the latest amended claims and a further updated search, the latest prior art reference of Elsener appears to have features that would encompass the claimed.  Particularly in regards to the latest amendment with the features regarding the die, punch and sealer portions of the apparatus structure.  Currently, the claimed sandwiching device comprising of the claimed elements are noted, however, the particular features would be encompassed by the features of Elsener.  Here, the elements are noted as being capable of operating in the manner of sandwiching a material as it is not limited to the type of material to operate upon, nor 
It is noted that the applicants have filed a terminal disclaimer on 11/19/2021 in response to the obviousness double patenting rejection of the claims.  The terminal disclaimer have been approved, thereby, the obviousness double patenting rejection of claims are now withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9, 11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsener (US 1270933).
In regards to claim 9, Elsener teaches of a device, comprising:
a) a punch (22, 23); 

c) a sealer (17) having a sealing perimeter edge within the die, the sealer movably mounted within the die for upward and downward movement within the die (see Figs. 1-3).  

In regards to claim 11 (dependent upon claim 9), Elsener teaches of wherein at least one of the punch or the sealer has a concave interior surface (die, Figs. 1-3).  
	
In regards to claim 13 (dependent upon claim 9), as seen in Elsener, wherein the punch comprises a flat rim (see 28), wherein when the cutting perimeter edge abuts against the punch, the cutting perimeter edge abuts against an outer rim portion of the flat rim of the punch, and the sealing perimeter edge abuts against an inner rim portion of the flat rim of the punch (see Figs. 1-3, see sealing perimeter formed between elements 25, 12).  

In regards to claim 16, Elsener teaches of an apparatus, comprising: 
a) a punch (22, 23, 24); 
b) a die (10, 12, 15) having a cutting perimeter edge abuttable against the punch (see Figs. 1 and 2); and 
c) a sealer (see stripper plate 17) having a sealing perimeter edge abuttable against the punch when the die abuts against the punch, wherein the sealer is circular (see Fig. 6), wherein when the die abuts against the punch, the cutting perimeter edge 
d) a resilient device in between the die and the sealer (see springs 19).  
In regards to the preamble regarding a sandwiching device, this is an intended use of the device and the device of Elsener as being capable of operating as a sandwiching device, particularly in regards to the material used upon by the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener as applied to claims 9 and 16 above, and further in view of Roman (US 2780181).
In regards to claim 10, the feature of the sealing perimeter edge comprises a sinusoidal profile.
Elsener does not specifically teach of this profile for the perimeter edge.
However, as seen in Roman, regarding a pasta forming device with tray and cover, the perimeter edge (see ledges/shoulders 25, 26, 27, and 28) is of a sinusoidal profile (see Figs. 1 and 2), the teaching of serrated or grooved portion 57 that allows for crimping and shaping along the periphery of the product, see Col. 3, lines 59-62.  The features encompasses the sinusoidal profile and these are shapes for shaping the peripheral edge of the formed product.


In regards to claim 17, the feature of the sealing perimeter edge comprises a sinusoidal profile.
Elsener does not specifically teach of this profile for the perimeter edge.
However, as seen in Roman, regarding a pasta forming device with tray and cover, the perimeter edge (see ledges/shoulders 25, 26, 27, and 28) is of a sinusoidal profile (see Figs. 1 and 2), the teaching of serrated or grooved portion 57 that allows for crimping and shaping along the periphery of the product, see Col. 3, lines 59-62.  The features encompasses the sinusoidal profile and these are shapes for shaping the peripheral edge of the formed product.
It would have been obvious for one of ordinary skill in the art to modify the sealing perimeter edge of Eckberg with a sinusoidal profile (or serrated or grooved portions) as taught by Roman for shaping the periphery of the formed product.  This is seen as a change in the shape along the forming surfaces of Eckberg in order to form the desired product shape.



Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener (US 1270933) as applied to claims 9 and 16 as shown above, and further in view of Eckberg (US 2008/0241326).
In regards to claim 12 (dependent upon claim 9) and claim 18 (dependent upon claim 16), Elsener teaches of a concave interior surface on the die, but does not teach of a concave surface on the punch portion.
This feature is seen in Eckberg, wherein the punch has a first concave interior surface and the sealer has a second concave interior surface (see compartments 109, 130, see Fig. 11A), the punch and the sealer configured so that when the cutting perimeter edge of the die abuts against the punch (see shoulders 142, 145), the first concave interior surface and the second concave interior surface create a pocket (see [0066] and [0067]). 
It would have been obvious for one of ordinary skill in the art to modify the interior surface of the punch of Elsener with the concave shape as taught by Eckberg as it applied to in forming the shaped product between the punch and die.  It is a change in the shape of the surface of the punch that can be applied to the Elsener reference as seen by Eckberg in forming the desired product shape between the punch and die.

Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener as applied to claims 9 and 16 above, and further in view of Barbereau (FR 3017512 A1, see IDS).
The prior art reference fails to teach of the specific arrangements regarding the drive mechanism along with the mounting block.


    PNG
    media_image1.png
    350
    800
    media_image1.png
    Greyscale

Regarding the configurations of the lever arm, link arm, guide bar, punch drive, and mounting block, Examiner recognizes that Barereau teaches a different configuration than that recited in the claim. However, Examiner notes that a drive mechanism comprising a lever arm, link arm, guide bar, punch drive, and mounting block having the configuration would be known in the art to provide a downward force onto a punch or press, so as to move the punch or press into a lowered configuration. Therefore, it would have been obvious to one skilled in the art to substitute a drive mechanism of Elsener for the drive mechanism of Barereau, because one skilled in the art would have recognized that either drive mechanism would provide a downward force onto to punch, thus moving the punch into a lowered configuration, as desired by Barereau.

Claims 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener (US 1270933) in view of Barbereau (FR 3017512 A1, see IDS).
Elsener teaches of a device having a punch and die that is moved into position between to form the sealed product along with the claimed sealer and cutter with concave features as similarly shown above for claims 9 and 16.
In regards to claim 1, Elsener does not teach of a stand and a drive mechanism operatively connected to the stand.
However, as seen in a related structure, Barbereau teaches a device (machine translation, page 1, first paragraph), comprising: a stand (figure 4, elements 26 and 20 being the ‘stand’; machine translation, page 7, second paragraph); a drive mechanism operatively connected to the stand (figure 4, element 21 being the ‘drive mechanism; machine translation, page 7, second paragraph); a punch operatively connected to the drive mechanism (figure 4, elements 23 and 32 being the ‘punch’; machine translation, page 7, second paragraph), wherein the drive mechanism is configured to move the punch from a raised configuration to a lowered configuration (figures 3 and 4, step 3.6 and elements 21, 23, and 32; machine translation, page 5, last paragraph and page 7, second paragraph and last paragraph — page 8, second paragraph), a die supported by the stand, the die having a cutting perimeter edge, wherein the cutting perimeter edge abuts against the punch when the punch is in the lowered configuration (figures 6 and 7, element 34 being the ‘die’; machine translation, page 7, second and last paragraphs); and a sealer having a sealing perimeter edge and configured so that when the punch is in the lowered configuration, the sealing perimeter edge abuts against the 
The Elsener reference teaches of a device for driving the punch and die between an open and closed position.  In the Barbereau reference, an alternative mechanism is taught involving a stand and lever arm in bringing the punch and die between open and closed positions as this is a known mechanism of a human operated device.  
One skilled in the art would be motivated to combine the prior art references as it is a simple substitution of one known element, of the drive mechanism of Elsener, for another, of the drive mechanism of Barbereau, to obtain predictable results in driving the punch and die into position.  In this regards, one skilled in the art to modify the punch and die of Elsener with the stand and drive mechanism of Barbereau as an alternate arrangement for driving the punch and die into position.

In regards to claim 2, wherein the sealer is movably mounted in the die such that when the punch is in the lowered configuration, the sealing perimeter edge abuts against the punch and the sealing perimeter edge is aligned with the cutting perimeter edge.  
See teaching by Elsener of the sealer portion 17 that is movable within the die, see Figs. 1-3.

In regards to claim 4, see Elsener in the above rejections for claims 12 and 18. 
In regards to claim 6, see Elsener in the above rejection for claim 13.
In regards to claims 7 and 8, Elsener fails to teach of the specific features of the drive mechanism mounted on a stand.  Barereau teaches the drive mechanism comprising a link arm having a medial end and a lateral end opposite the medial end (figure 4), a lever arm having a distal end and a proximal end opposite the distal end (figure 4), a punch drive having a top end and a bottom end opposite the top end (figure 4), a guide bar having a connector end and a free end opposite the connector end (figure 4, see below), and a mounting block (figure 4).  

    PNG
    media_image1.png
    350
    800
    media_image1.png
    Greyscale

Regarding the configurations of the lever arm, link arm, guide bar, punch drive, and mounting block, Examiner recognizes that Barereau teaches a different configuration than that recited in the claim. However, Examiner notes that a drive mechanism comprising a lever arm, link arm, guide bar, punch drive, and mounting block having the configuration would be known in the art to provide a downward force onto a punch or press, so as to move the punch or press into a lowered configuration. 
Therefore, it would have been obvious to one skilled in the art to substitute a drive mechanism of Elsener for the drive mechanism of Barereau, because one skilled in the art would have recognized that either drive mechanism would provide a .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener in view of Barereau as applied to claim 1 above, and further in view of Roman (US 2780181).
In regards to claim 3, wherein the sealing perimeter edge comprises a sinusoidal profile.  See teaching in the above rejection for claims 10 and 17.
Elsener in view of Barereau does not specifically teach of this profile for the perimeter edge.
However, as seen in Roman, regarding a pasta forming device with tray and cover, the perimeter edge (see ledges/shoulders 25, 26, 27, and 28) is of a sinusoidal profile (see Figs. 1 and 2), the teaching of serrated or grooved portion 57 that allows for crimping and shaping along the periphery of the product, see Col. 3, lines 59-62.  The features encompasses the sinusoidal profile and these are shapes for shaping the peripheral edge of the formed product.
It would have been obvious for one of ordinary skill in the art to modify the sealing perimeter edge of Elsener with a sinusoidal profile (or serrated or grooved portions) as taught by Roman for shaping the periphery of the formed product.  This is seen as a change in the shape along the forming surfaces of Elsener in order to form the desired product shape.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsener (US 1270933) in view of Barereau as applied to claim 1 as shown above, and further in view of Eckberg (US 2008/0241326).
In regards to claim 5, Elsener teaches of a concave interior surface on the die, but does not teach of a concave surface on the punch portion.
This feature is seen in Eckberg, wherein the punch has a first concave interior surface and the sealer has a second concave interior surface (see compartments 109, 130, see Fig. 11A), the punch and the sealer configured so that when the cutting perimeter edge of the die abuts against the punch (see shoulders 142, 145), the first concave interior surface and the second concave interior surface create a pocket (see [0066] and [0067]). 
It would have been obvious for one of ordinary skill in the art to modify the interior surface of the punch of Elsener in view of Barereau with the concave shape as taught by Eckberg as it applied to in forming the shaped product between the punch and die.  It is a change in the shape of the surface of the punch that can be applied to the Elsener reference as seen by Eckberg in forming the desired product shape between the punch and die.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
Nelson (US 2015/0001127) teaches of punch, die, and sealer elements in Fig. 6.
Sannwald (US 5755132) teaches of punching and forming tool.
Hillgenberg (US 4104349) teaches molding tool with punch and die and peripheral element.
Rheingold (US 3022758) teaches of press and die along with peripheral element 29 having resilient member 27.
Johansson (US 5016463) teaches of peripheral element 330 with springs 350.
Williams (US 4733550) teaches of punch and die.
Bulso (US 4716755) teaches of forming container end panels, see punch and die.
Pulciano (US 4620434) teaches punch and die with peripheral element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/EMMANUEL S LUK/Examiner, Art Unit 1744